                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE


INGRAM BARGE COMPANY, LLC,                           )
                                                     )
               Plaintiff,                            )
                                                     )
V.                                                   )      CASE NO. __________
                                                     )
LOUIS DREYFUS COMPANY, LLC,                          )
                                                     )
               Defendant.

                                         COMPLAINT

        Plaintiff Ingram Barge Company LLC (“Ingram”), for its Complaint against defendant,

Louis Dreyfus Company LLC f/k/a Louis Dreyfus Commodities LLC (“LDC”), states as follows:

                                           PARTIES

                                                1.

        Ingram is a Tennessee limited liability company with its principal place of business in

Nashville, Tennessee. At all relevant times Ingram provided marine transportation services to

LDC.

                                                2.

        LDC, upon information and belief, is a foreign limited liability company incorporated

under the laws of the State of Delaware, which has its principal place of business in the State of

Connecticut.




                                       1
       Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 1 of 14 PageID #: 1
                                         JURISDICTION

                                                 3.

       This is a case of admiralty and maritime jurisdiction, giving this Court subject matter

jurisdiction over this action pursuant to 28 U.S.C. §1333.

                                                 4.

       This is an admiralty and maritime claim within the meaning of Rule 9(h).

                                                 5.

       Ingram seeks, in part, a declaratory judgment pursuant to 28 U.S.C. §2201 of a question of

actual controversy between the parties as more fully described below.

                                                 6.

       The contract at issue herein contains a forum selection clause designating the United States

District Court for the Middle District of Tennessee as the exclusive forum for disputes arising from

the contract and contains a waiver of objections as to personal jurisdiction and venue.

                                              FACTS

                                                 7.

       As set forth below, between approximately May 21, 2019 and July 15, 2019, LDC

purchased grain from various companies (“Seller(s)”) under terms which required the Sellers to

arrange for marine transportation of the grain from facilities designated by the Seller to a delivery

point on the Lower Mississippi River.

                                                 8.

       Sellers, pursuant to their obligation under their contracts with LDC (“Sale Agreement”),

entered into private contracts of carriage with Ingram for marine transportation of the grain to a

point designated by LDC.




                                     2
     Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 2 of 14 PageID #: 2
                                                  9.

       The contracts for marine transportation of grain are maritime contracts.

                                                 10.

       The contracts between Sellers and Ingram took the form of a standard Ingram bill of lading,

which expressly incorporated the “Grain Transportation Terms” found on Ingram’s publicly

accessible website and additionally available by requesting the terms from Ingram. The bill of

lading contains several fields, including (1) “Transportation Ordered By,” which identifies the

Seller; (2) “Consigned To,” which identifies the Seller’s first consignee of the cargo; and (3)

“Notify,” which identifies the ultimate consignee and receiver of the cargo. At times, the “Notify”

field identifies multiple companies. In such cases, the first name listed is the ultimate consignee,

receiver, and owner of the cargo. The other names listed, typically after “A/C,” meaning “on

account of,” are companies in the consignment chain, but who are not the ultimate consignee,

receiver, and owner of the cargo.

                                                 11.

       Specifically, Ingram’s bill of lading states: “It is mutually agreed, as to each carrier of this

property over all or any portion of said route, and to each party at any time interested in all or any

part, of said property, that every service to be performed hereunder is (or will be deemed) subject

to Carrier’s Grain Transportation Terms which are posted on Carrier’s webpage at

www.ingrambarge.com/graintransportationterms.pdf, paper copies and previous versions of

Carrier’s   Grain     Transportation     Terms         are   also   available   upon     request     at

LegalDept@ingrambarge.com; any Consignee hereto is (and will be deemed) bound by Carrier’s

Grain Transportation Terms.”




                                     3
     Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 3 of 14 PageID #: 3
                                                 12.

       At all relevant times, the Grain Transportation Terms attached as Exhibit A were in force

and effect. Ingram alleges and incorporates all of the terms contained in Exhibit A into this

Complaint and its claim against LDC.

                                                 13.

       LDC also had constructive knowledge of the Grain Transportation Terms because LDC

received and accepted Ingram’s bills of lading, which expressly incorporated the Grain

Transportation Terms.

                                                 14.

       The Grain Transportation Terms specify that the Seller (who orders the marine

transportation from Ingram) and LDC (the grain purchaser/consignee) are jointly and severally

obligated to fulfill all of the contractual obligations of the “Shipper,” as that term is used in the

contract: “As used in the Contract, “Shipper” means the entity ordering the cargo transportation

and the owners of the cargo (including any consignee(s)), individually and collectively, and the

Shipper will be jointly and severally liable to Carrier for all obligations set forth in these Grain

Transportation Terms and Carrier’s Bill of Lading.”

                                                 15.

       The Grain Transportation Terms also specify that Seller and LDC, as the “Shipper,” are

jointly and severally responsible for the charges for shifting, fleeting, and wharfage services

performed after the barge containing the grain is “placed” or “constructively placed” at the

destination designated in the applicable bill of lading:

       11.    Accessorial Charges: Carrier is not liable for the following accessorial
       charges: ballasting, excessive cleaning, demurrage, dockage, drayage, elevation,
       loading or unloading of cargo, opening or closing of barge hatch covers, removal




                                     4
     Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 4 of 14 PageID #: 4
       or replacement of barge covers, sheddage, stacking or restacking of barge covers,
       switching tollage, wharfage, shifting or fleeting at destination fleet, or any other
       terminal expense at either origin or destination. All of the foregoing charges are for
       Shipper’s sole account.

       12.       Shifting: Freight rates include one shift of the barge into and one shift out
       of the loading facilities at origin (i.e. from fleet to dock and dock to fleet). Any
       charges related to additional shifting or handling of the barge at origin to
       accommodate Shipper’s (or the loading facility’s) loading or other requirements
       will be for Shipper’s sole account. Upon placement of the barge (pursuant to the
       “Placement” Section herein) at the destination fleet or facility, whichever occurs
       first, all shifting, fleeting, and any other barge handling charges will be for the sole
       account of Shipper; Shipper shall timely direct-pay whichever entity(ies) provide
       such post-placement shifting, fleeting and any other barge handling charges. When
       the barge is shifted post-arrival at destination, Shipper assumes full responsibility
       for the safety of the barge and its cargo during such shift or preparation therefor.

                                                 …

       14.     Placement: Actual placement occurs at origin when a barge is placed for
       loading at the fleet or facility specified by Shipper or at a nearby fleet selected by
       Carrier, whichever occurs first. Actual placement occurs at destination when
       Carrier’s boat arrives in the vicinity of the destination fleet or facility such that
       Shipper (or its other contractor) can shift it from Carrier’s boat into the destination
       fleet or facility. Except as otherwise provided for herein, if actual placement is
       hindered by any cause over which Carrier has no control, Carrier may
       constructively place the affected barge(s). Constructive placement consists of
       placing a barge at a point of Carrier’s choice near the specified origin or destination.


                                                 16.

       As set forth below, LDC did not pay the third-party marine service providers for shifting,

fleeting, and wharfage services provided to the barges carrying its cargo after they were placed or

constructively placed by Ingram pursuant to the Grain Transportation Terms. As such, LDC is in

breach of contract.

                                                 17.

       To avoid the assertion of maritime liens on its barges, Ingram paid the following invoices

of third-party marine service providers for shifting, fleeting, and wharfage services provided to the




                                     5
     Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 5 of 14 PageID #: 5
barges carrying its cargo after they were placed or constructively placed by Ingram pursuant to the

Grain Transportation Terms. As such, LDC was unjustly enriched because Ingram paid amounts

that were owed by LDC under the Grain Transportation Terms.

                       Carriage Under Bill of Lading No. ING19-00481

                                               18.

       On May 9, 2019, Ingram entered into bill of lading no. ING19-00481 with COFCO

International Grains US, LLC (“COFCO”) designating COFCO as the consignee and Port Allen,

Louisiana as the destination. A copy of bill of lading no. ING19-00481 and the associated weight

certificate are attached as Exhibit B. LDC became the consignee prior to discharge of the cargo

from the barge.

                                               19.

       Thereafter, the grain cargo shipped under bill of lading no. ING19-00481. In total,

54,280.67 bushels of yellow soybeans were loaded onto barge IN176105.

                                               20.

       On July 2, 2019, Ingram placed barge IN176105 at Baton Rouge CCI Fleet (LMR 228).

                                               21.

       Thereafter, from July 2, 2019, through July 3, 2019, third-party marine service provider

Cargo Carriers, Inc. provided shifting, fleeting, and wharfage services to barge IN176105 and

LDC’s cargo in the amount of $2,436.60, as described on the invoice attached as Exhibit C.

                                               22.

       On October 22, 2019, Ingram rebilled LDC for the shifting, fleeting and wharfage charges

in Exhibit C, as evidenced by Exhibit D; but LDC did not pay the rebill invoice despite its

contractual obligation to do so pursuant to the Grain Transportation Terms.




                                     6
     Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 6 of 14 PageID #: 6
                                                  23.

       On October 29, 2019, Ingram paid Exhibit C, as evidenced by the accounting record

attached as Exhibit E.

                                                  24.

       As set forth above, in total Ingram paid $2,436.60 in charges on Exhibit C which were

LDC’s obligation under the Grain Transportation Terms.

                         Carriage Under Bill of Lading No. ING19-00480

                                                  25.

       On May 9, 2019, Ingram entered into bill of lading no. ING19-00480 with COFCO

International Grains US, LLC (“COFCO”) designating COFCO as the consignee and Port Allen,

Louisiana as the destination. A copy of bill of lading no. ING19-00480 and the associated weight

certificate are attached as Exhibit F. Upon information and belief, LDC became the consignee

prior to discharge of the cargo from the barge.

                                                  26.

       Thereafter, the grain cargo shipped under bill of lading no. ING19-00480. In total, 50,487

bushels of soybeans were loaded onto barge IN135429.

                                                  27.

       On July 2, 2019, Ingram placed barge IN135429 at Baton Rouge CCI Fleet (LMR 228).

                                                  28.

       Thereafter, from July 2, 2019, through July 3, 2019, third-party marine service provider

Cargo Carriers, Inc. provided shifting, fleeting and wharfage services to barge IN135429 and

LDC’s cargo in the amount of $2,436.60, as described on the invoice attached as Exhibit G.




                                     7
     Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 7 of 14 PageID #: 7
                                               29.

       On October 22, 2019, Ingram rebilled LDC for the shifting, fleeting and wharfage charges

in Exhibit G, as evidenced by Exhibit H; but LDC did not pay the rebill invoice despite its

contractual obligation to do so pursuant to the Grain Transportation Terms.

                                               30.

       On October 29, 2019, Ingram paid Exhibit G, as evidenced by the accounting record

attached as Exhibit I.

                                               31.

       As set forth above, in total Ingram paid $2,436.60 in charges on Exhibit G which were

LDC’s obligation under the Grain Transportation Terms.

                         Carriage Under Bill of Lading No. ING19-00696

                                               32.

       On June 14, 2019, Ingram entered into bill of lading no. ING19-00696 with Green Plains

Trade Group, LLC (“Green Plains”) designating Green Plains as the consignee and Darrow,

Louisiana as the destination. A copy of bill of lading no. ING19-00696 is attached as Exhibit J.

LDC became the consignee prior to discharge of the cargo from the barge.

                                               33.

       Thereafter, the grain cargo shipped under bill of lading no. ING19-00696. In total,

1,283,048 tons of distillers dried grain were loaded onto barge ING5878.

                                               34.

       On June 26, 2019, Ingram placed barge ING5878 at Cooper Darrow Fleet (LMR 176).




                                     8
     Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 8 of 14 PageID #: 8
                                              35.

       Thereafter, from June 26, 2019, to August 15, 2019, third-party marine service provider

Cooper Consolidated LLC provided shifting, fleeting and wharfage services to barge ING5878

and LDC’s cargo in the amount of $5,295.25, as described on the invoices attached as Exhibits K,

L and M.

                                              36.

       On August 9, 2019 and October 11, 2019, Ingram rebilled LDC for a portion of the shifting,

fleeting and wharfage charges in Exhibits K, L and M in the amount of $4,520.25, as evidenced

by Exhibits N, O and P; but LDC did not pay the rebill invoice despite its contractual obligation

to do so pursuant to the Grain Transportation Terms.

                                              37.

       On August 6, 2019, September 10, 2019, and October 1, 2019, Ingram paid Exhibits K, L

and M, as evidenced by the accounting records attached as Exhibit Q.

                                              38.

       As set forth above, in total Ingram paid $4,520.25 in charges on Exhibits K, L and M which

were LDC’s obligation under the Grain Transportation Terms.

                      Carriage Under Bill of Lading No. ING19-00718

                                              39.

       On June 20, 2019, Ingram entered into bill of lading no. ING19-00718 with Green Plains

Trade Group, LLC (“Green Plains”) designating Green Plains as the consignee and the destination

of Darrow, LA attached as Exhibit R. LDC became the consignee prior to discharge of the cargo

from the barge.




                                     9
     Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 9 of 14 PageID #: 9
                                              40.

       Thereafter, the grain cargo shipped under bill of lading no. ING19-00718. In total,

1,498,658 tons of distillers dried grain was loaded onto barge IN067501.

                                              41.

       On June 29, 2019, Ingram placed barge IN067501 at Cooper Darrow Fleet (LMR 176).

                                              42.

       Thereafter, from June 29, 2019, to August 25, 2019, third-party marine service provider

Cooper Consolidated, LLC provided shifting, fleeting and wharfage services to barge IN067501

and LDC’s cargo in the amount of $5,680.25 as described on the invoices attached as Exhibits S,

T and U.

                                              43.

       On August 9, 2019 and October 11, 2019, Ingram rebilled LDC for a portion of the shifting,

fleeting and wharfage charges in Exhibits S, T and U in the amount of $4,905.25, as evidenced by

Exhibits V, W and X; but LDC did not pay the rebill invoice despite its contractual obligation to

do so pursuant to the Grain Transportation Terms.

                                              44.

       On August 6, 2019, September 10, 2019, and October 8, 2019, Ingram paid Exhibits S, T

and U, as evidenced by the accounting record attached as Exhibit Y.

                                              45.

       As set forth above, in total Ingram paid $4,905.25 in charges on Exhibits S, T and U which

were LDC’s obligation under the Grain Transportation Terms.




                                     10
    Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 10 of 14 PageID #: 10
                                                46.

         As set forth above in Paragraphs 1 thought 45, in total Ingram paid $14,298.70 in charges

which were LDC’s obligation under the Grain Transportation Terms, as summarized in the table

below. Ingram continues to suffer losses related to LDC’s failure to comply with its contractual

obligations under the Grain Transportation Terms and Ingram seeks to recover all such losses

proven at trial regarding this failure.

       DATE                    BILL OF LADING                  BARGE              CHARGE
     May 9, 2019            ING19-00481                   IN176105                   $2,436.60
     May 9, 2019            ING19-00480                   IN135429                   $2,436.60
    June 14, 2019           ING19-00696                   ING5878                    $4,520.25
    June 20, 2019           ING19-00718                   IN067501                   $4,905.25
 TOTAL                                                                              $14,298.70


                                                47.

         LDC has previously paid other Ingram invoices for barge transportation charges pursuant

to the bills of lading and incorporated Grain Transportation Terms, thus waiving any argument

that it is not bound by those terms. For example, LDC paid demurrage charges for barge IN067501

that Ingram invoiced on August 26, 2019, as shown on Exhibit Z.

                           COUNT ONE: BREACH OF CONTRACT

                                                48.

         Ingram repeats, re-alleges, and incorporates as if fully set forth herein Paragraphs 1-46

above.

                                                49.

         LDC’s failure to pay the third-party marine service provider invoices described herein and

identified as Exhibits D, H, N, O, P, V, W and X (the “Rebill Invoices”), constitutes a breach of

contract and therefore LDC is liable to Ingram in the amount of $14,298.70 and any additional



                                     11
    Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 11 of 14 PageID #: 11
amounts proved at trial of this matter in contractual damages, including contractual interest, pre-

judgment interest, attorney’s fees and costs.

               COUNT TWO: UNJUST ENRICHMENT/QUANTUM MERUIT
               (In the alternative to COUNT ONE: BREACH OF CONTRACT)

                                                 50.

         Ingram repeats, re-alleges, and incorporates as if fully set forth herein Paragraphs 1-49

above.

                                                 51.

         LDC was obligated to pay the Rebill Invoices and has benefitted from the shifting, fleeting,

and wharf age services provided to its cargo by the third-party service providers as identified in

the Rebill Invoices. Ingram has suffered impoverishment due to LDC’s non-payment of the Rebill

Invoices and there is a connection between the enrichment and resulting impoverishment due to

the shifting, fleeting, and wharfage services having been provided with agreed-to compensation

which has not been paid. LDC has no justification for its refusal to pay for the services, and no

other remedy at law is available for the recovery of the valid and reasonable sums due Ingram.

Therefore, LDC is liable to Ingram in the amount of $14,298.70 and any additional amounts proved

at trial of this matter in damages, including pre-judgment interest, attorney’s fees and costs

                       COUNT THREE: DECLARATORY JUDGMENT

                                                 52.

         Ingram repeats, re-alleges, and incorporates as if fully set forth herein Paragraphs 1-51

above.




                                     12
    Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 12 of 14 PageID #: 12
                                                53.

       Ingram seeks a judgment declaring that bills of lading for cargos owned by LDC and that

incorporate the Grain Transportation Terms constitute a valid and enforceable contract between

Ingram and LDC, pursuant to which LDC is obligated to pay the third-party service provider

charges for shifting, fleeting, and wharfage services provided to the barges carrying such cargos

after they were placed or constructively placed.

                                                54.

       LDC denies that the bills of lading and incorporated Grain Transportation Terms create a

contractual obligation for it to pay the third-party service provider charges for shifting, fleeting,

and wharfage services provided to the barges carrying its cargos after they were placed or

constructively placed.

                                                55.

       An actual controversy exists between the parties as to whether the bills of lading and

incorporated Grain Transportation Terms constitute a valid and enforceable contract between the

parties. Such controversy can be determined by a judgment of this Court.

                                                56.

       Plaintiff, Ingram, reserves the right to supplement and amend this Complaint as necessary

and appropriate through the discovery of additional information relevant hereto.

       WHEREFORE, plaintiff, Ingram Barge Company LLC, prays that defendant Louis

Dreyfus Company LLC f/k/a Louis Dreyfus Commodities LLC be served with this Complaint and

that, after due proceedings are had there be judgment in favor of Plaintiff against Defendant for all

expenses, damages and losses sustained as a result of the dispute described above, that a

declaratory judgment be issued declaring the bills of lading and Grain Transportation Terms




                                     13
    Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 13 of 14 PageID #: 13
constitute a valid and enforceable contract between the parties, and for attorney’s fees, pre-

judgment interest and costs, as well as all other relief to which Ingram may be entitled under law,

contract, or equity.

                                                     Respectfully submitted,

                                                     /s/ W. Brantley Phillips, Jr.
                                                     W. Brantley Phillips, Jr.
                                                     BASS BERRY & SIMS PLC
                                                     150 Third Avenue South, Ste. 2800
                                                     Nashville, TN 37201
                                                     (615) 742-6200
                                                     bphillips@bassberry.com

                                                     David L. Reisman (PHV forthcoming)
                                                     Raymond T. Waid (PHV forthcoming)
                                                     Trinity Morale (PHV forthcoming)
                                                     LISKOW & LEWIS
                                                     701 Poydras Street, Suite 5000
                                                     New Orleans, LA 70139-5099
                                                     (504) 581-7979
                                                     dreisman@liskow.com
                                                     rwaid@liskow.com
                                                     tmorale@liskow.com

                                                     Attorneys for Ingram Barge Company LLC




                                     14
    Case 3:19-cv-01023 Document 1 Filed 11/18/19 Page 14 of 14 PageID #: 14
